In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-282V
                                    Filed: October 21, 2016
                                        UNPUBLISHED

****************************
GRETCHEN KOKOTOVICH,                       *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
v.                                         *     Tetanus-diphtheria-acellular Pertussis
                                           *     (“Tdap”) Vaccination; Shoulder Injury
SECRETARY OF HEALTH                        *     Related to Vaccine Administration
AND HUMAN SERVICES,                        *     (“SIRVA”); Special Processing Unit
                                           *     (“SPU”)
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Alice Isabel Legat Tayman, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 29, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that alleges that she suffered a shoulder injury that
was caused in fact by her April 3, 2015 Tetanus-diphtheria-acellular pertussis
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On October 5, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a shoulder injury related to vaccine administration (“SIRVA”). On
October 19, 2016, respondent filed a proffer on award of compensation (“Proffer”)


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
indicating petitioner should be awarded $75,000.00. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, Gretchen Kokotovich. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 OFFICE OF SPECIAL MASTERS

GRETCHEN KOKOTOVICH,                          )
                                              )
                   Petitioner,                )       No. 16-282V
                                              )       Chief Special Master Nora Beth Dorsey
          v.                                  )
                                              )       ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                   Respondent.                )
                                              )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.          Compensation for Vaccine Injury-Related Items:

    On October 5, 2016, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”). Respondent proffers that based on the evidence of record,

petitioner should be awarded $75,000.00. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

    II.         Form of the Award:

    The parties recommend that the compensation provided to Gretchen Kokotovich

should be made through a lump sum payment as described below, and request that the

special master’s decision and the Court’s judgment award the following: 1

    A lump sum payment of $75,000.00 in the form of a check payable to petitioner,
    Gretchen Kokotovich. This amount accounts for all elements of compensation under
    42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.


                                             1
                          Respectfully submitted,

                          BENJAMIN C. MIZER
                          Principal Deputy Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Acting Deputy Director
                          Torts Branch, Civil Division

                          ALTHEA DAVIS
                          Senior Trial Counsel
                          Torts Branch, Civil Division

                          /s/Alice Tayman
                          ALICE TAYMAN
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146, Benjamin Franklin Station
                          Washington, DC 20044-0146
                          Tel: (202) 616-4055
Dated: October 17, 2016




                          2